Citation Nr: 0501493	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for bilateral sacroilitis.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for left greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 2000 to January 
2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which granted service connection for 
bilateral sacroilitis and left greater trochanteric bursitis, 
each evaluated as 10 percent disabling.  The rating decision 
also denied service connection for hearing loss and tinnitus.  

The veteran submitted a notice of disagreement (NOD) in 
November 2002 with the 10 percent evaluations, as well as the 
denials of service connection.  A July 22, 2003, rating 
decision granted service connection for left hearing loss and 
tinnitus.  The veteran's July 29, 2003, VA Form 9 addressed 
each of her four claims.  In signed correspondence dated in 
July 2004, she withdrew her appeals regarding hearing loss 
and tinnitus.  As a result, the only issues before the Board 
are entitlement to the assignment of an initial rating in 
excess of 10 percent for bilateral sacroilitis and 
entitlement to the assignment of an initial rating in excess 
of 10 percent for left greater trochanteric bursitis.  See 
38 C.F.R. § 20.204 (2004).  

The veteran's November 2002 NOD alleges that the pain of her 
service-connected bilateral sacroilitis and left greater 
trochanteric bursitis, and the side-effects of medications 
used to treat the pain, have prevented her from gaining 
employment.  The Board construes this as a claim for a total 
disability evaluation based on unemployability.  As this 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  

In reviewing the April 2002 rating decision on appeal and the 
corresponding July 2003 statement of the case (SOC), it 
becomes clear that the veteran's service-connected bilateral 
sacroilitis was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5294 (prior to September 26, 2003), which is found among 
the criteria for rating disabilities of the spine.  However, 
the veteran was not furnished with all of the applicable 
rating criteria, to include 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which relates to limitation of motion of the 
lumbar spine (in effect prior to September 26, 2003).  The 
Board further observes that the criteria for rating 
disabilities of the spine have changed during the pendency of 
this appeal and the veteran must be provided all relevant 
changes.  While the amended criteria for evaluating 
intervertebral disc syndrome are not applicable, as service 
connection is not in effect for degenerative disc disease 
(effective September 23, 2002), effective September 26, 2003, 
the entire section of the rating schedule addressing 
disabilities of the spine was revised.  68 Fed. Reg. 51,454-
458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  There is now a General Rating 
Formula for Diseases and Injuries of the Spine (for 
diagnostic codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The RO has not informed the 
veteran of these revisions, including the General Rating 
Formula.  

The Board also notes that the July 2003 SOC only provided the 
veteran Diagnostic Codes 5019 (bursitis) and 5294 (sacro-
iliac injury and weakness, prior to September 26, 2003).  The 
SOC does not provide any rating criteria for the hips, even 
though the veteran's left greater trochanteric bursitis is 
evaluated on the basis of limitation of motion of the hip.  
See 38 C.F.R. § 4.71a, Diagnostic code 5019.  Thus, 
Diagnostic Codes 5251 (limitation of extension of the thigh), 
5252 (limitation of flexion of the thigh) and 5253 
(impairment of the thigh) are clearly relevant for the 
appropriate rating for the veteran's left greater 
trochanteric bursitis in that they address range of hip 
motion.  

The Board also finds that, given the amount of time that has 
elapsed since the last VA compensation examination (March 
2002), the amended criteria for rating disabilities of the 
spine noted above, and the allegation of increased 
disablement since that time, a new VA examination is 
warranted to determine the current severity of the veteran's 
low back and left hip disabilities.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
This evaluation should fully address the factors enumerated 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that an evaluation of a joint disability may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra, 
discussing 38 C.F.R. §§ 4.40, 4.45.

The veteran's November 2002 NOD also specifically requests 
additional compensation for her sacroilitis and bursitis 
based on an extraschedular basis.  The RO did not consider 
whether a referral for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  On remand, the RO should provide 
the veteran the opportunity to submit additional relevant 
evidence in support of these contentions, and address them 
appropriately.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The must provide the veteran notice 
of the most recent revisions to the 
section of the rating schedule that 
amended the criteria for evaluating 
disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

2.  With regard to her left greater 
trochanteric bursitis, the RO should 
provide the veteran the relevant rating 
criteria for the evaluation of the hip 
and thigh, to include Diagnostic Codes 
5251, 5252, and 5253.

3.  The RO should provide the veteran the 
opportunity to submit to evidence showing 
entitlement to an extraschedular rating 
for either of the claimed disabilities, 
to include college transcripts, 
employment records, and any documentation 
pertaining to attempts to obtain 
employment.

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
bilateral sacroilitis and left greater 
trochanteric bursitis.  The claims file 
should be made available to the examiner 
for review.  The examiner should perform 
full range of motion studies of the 
lumbar spine and both hips and comment on 
the functional limitations of the low 
back and left hip caused by pain, flare-
ups of pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the lumbar 
spine and left hip.  Specifically, after 
determining the range of motion of the 
lumbar spine and both hips, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the lumbar 
spine and/or left hip due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to the 
assignment of an initial rating in excess 
of 10 percent for bilateral sacroilitis 
and entitlement to the assignment of an 
initial rating in excess of 10 percent 
for left greater trochanteric bursitis.  
If any benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




